Citation Nr: 0429568	
Decision Date: 11/02/04    Archive Date: 11/10/04

DOCKET NO.  01-00 323A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim to recognize the appellant as the surviving 
spouse of the veteran for the purpose of entitlement to 
nonservice-connected death pension benefits.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARINGS ON APPEAL

Appellant and her daughter

ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel
INTRODUCTION

The veteran had military service from January 1943 to January 
1946.  He died in October 1960.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an unfavoarable determination, promulgated in 
September 2000, of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina.  

In April 2004, the appellant testified before the undersigned 
Acting Veterans Law Judge.  A transcript of the hearing is in 
the record. 


FINDINGS OF FACT

1.  In a January 1969 decision, the Board determined that the 
appellant was not entitled to recognition as the eligible 
widow of the veteran for the purpose of entitlement to 
nonservice-connected death pension benefits.

2.  Evidence received since the January 1969 Board decision 
is by itself or in connection with evidence previously 
assembled, so significant that it must be considered in order 
to fairly decide the merits of the claim.

3.  The appellant was legally married to the veteran from May 
1946 until the time of his death in October 1960.

4.  By mutual consent, the appellant did not live with the 
veteran continuously from the date of marriage to the date of 
the veteran's death and the appellant did not intend to 
return to the veteran. 


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen 
the claim to recognize the appellant as the surviving spouse 
of the veteran for the purpose of entitlement to nonservice-
connected death pension benefits.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2001).

2.  The appellant is not the veteran's surviving spouse for 
the purpose of entitlement to nonservice-connected death 
pension benefits.  38 U.S.C.A. § 101(3) (West 2002); 
38 C.F.R. §§ 3.1, 3.3, 3.50, 3.53 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Duty to Notify 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence that VA will seek to provide, which 
information and evidence the claimant is expected to provide, 
and to ask for any evidence in the claimant's possession that 
pertains to a claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits, even if 
the claim and initial unfavorable adjudication occurred prior 
to the effective date of the VCAA.  

The appellant filed her claim to reopen in April 2000.  The 
RO adjudicated the claim in September 2000 before the VCAA 
was enacted.  After the appeal was perfected, the RO notified 
the appellant of the VCAA in a June 2002 letter.  In the 
letter, the appellant was notified of the evidence necessary 
to substantiate the claim, namely, evidence of continuous 
cohabitation, the lack of which was the basis for the prior 
denial of her claim, and she was notified to submit any 
evidence she could.  She was given 60 days to respond.  In 
response, the appellant submitted additional evidence.  In 
April 2004, she provided testimony on the issue at a hearing. 

While the VCAA notice was out of sequence, the content of the 
notice substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate the claim and 
the relative duties of VA and the claimant to obtain 
evidence); Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice). 

As for the 60 days for a response, prior to adjudicating the 
claim, 38 U.S.C.A. § 5103(b)(3) (West 2002 & Supp. 2004) 
authorizes the Secretary of VA to make a decision on a claim 
before the expiration of the one-year period provided a 
claimant to respond to VA's request for information or 
evidence.  This legislation, effective as if enacted on 
November 9, 2000, immediately after the enactment of the 
VCAA, supersedes the decision of the United States Court of 
Appeals for the Federal Circuit in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003) that invalidated a regulatory provision, 
implementing the VCAA, that required a response to VCAA, as 
here, in less than the statutory one-year period. 

Also, the notice to "submit any evidence" is to the same 
effect as the request for "any evidence in the claimant's 
possession" under 38 C.F.R. § 3.159.

At this stage of the appeal, there is no further notice that 
is needed to comply with the VCAA and the appellant is not 
prejudiced by the out of sequence notice and the Board will 
proceed with appellate review. 

Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  As the appellant has not identified 
any additional evidence and as there is otherwise no 
outstanding evidence to obtain, the Board concludes that the 
duty-to-assist provisions of the VCAA have been complied 
with.

Legal Criteria 

Improved death pension is a benefit payable by VA to a 
veteran's surviving spouse because of the veteran's 
nonservice-connected death, provided certain eligibility 
requirements are met.  38 C.F.R. § 3.3(b)(4). 

Marriage means a marriage valid under the law of the place 
where the parties resided at the time of marriage, or the law 
of the place where the parties resided when the right to 
benefits accrued.  38 C.F.R. § 3.1(j). 

"Surviving spouse" means a person of the opposite sex whose 
marriage to the veteran meets the requirements of 38 C.F.R. § 
3.1(j) and who was the spouse of the veteran at the time of 
the veteran's death and: (1) Who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death except where there was a separation which was 
due to the misconduct of, or procured by, the veteran without 
the fault of the spouse; and (2) Except as provided in 
38 C.F.R. § 3.55, has not remarried or has not since the 
death of the veteran and after September 19, 1962, lived with 
another person of the opposite sex and held himself or 
herself out openly to the public to be the spouse of such 
other person.  38 C.F.R. § 3.50(b).  

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the veteran without the fault of the surviving spouse.  
Temporary separations, which ordinarily occur, including 
those caused for the time being through fault of either 
party, will not break the continuity of the cohabitation.  
38 C.F.R. § 3.53(a).

The statement of the surviving spouse as to the reason for 
the separation will be accepted in the absence of 
contradictory information.  If the evidence establishes that 
the separation was by mutual consent and that the parties 
lived apart for purposes of convenience, health, business, or 
any other reason, which did not show intent on the part of 
the surviving spouse to desert the veteran, the continuity of 
the cohabitation will not be considered as having been 
broken.  State laws will not control in determining questions 
of desertion; however, due weight will be given to findings 
of fact in court decisions made during the life of the 
veteran on issues subsequently involved in the application of 
this section.  38 C.F.R. § 3.53(b).  
  
Generally, a claim which has been denied in a final Board 
decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7104(b).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  
"Material" evidence is evidence which bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.   

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Evidence Previously Considered 

In the January 1969 decision, the Board determined that the 
appellant was not entitled to recognition as the eligible 
widow of the veteran for the purpose of entitlement to 
nonservice-connected death pension benefits because she had 
not lived continuously with the veteran until the time of his 
death.  

The evidence on file and considered at the time of the 
January 1969 Board decision is summarized below:

The death certificate shows that the veteran died in October 
1960 in Pennsylvania and that he was married at the time of 
his death.  

A Marriage License shows that the veteran and the appellant 
were married in South Carolina in May 1946.

In statements in May and June 1967 and in January 1986, E. S. 
stated that the veteran fathered her five children.  State 
records show that the veteran and E. S. had five children 
between August 1947 and 1954.  All were born in Pennsylvania. 

A birth certificate shows that a son was born to the 
appellant in November 1957 in South Carolina.  After the 
veteran died, the appellant claimed that the veteran was the 
father, but he would not admit it. 

Following the veteran's death, the appellant received Social 
Security benefits. 

In an application for burial allowance filed with VA in 
October 1960, the appellant identified herself as the wife of 
the deceased veteran and she listed the veteran's last 
address in Pennsylvania as her own.  

In an application for Dependency and Indemnity Compensation 
by Parent filed with VA in December 1960 by the veteran's 
mother who was living in Pennsylvania, the mother indicated 
that the veteran was survived by the appellant and by one 
child (L.M.), and that the appellant lived in South Carolina.  

In an application for death pension filed by the appellant in 
January 1961, the appellant identified herself as the 
veteran's widow.  She reported that she lived in South 
Carolina and that she had lived continuously with the veteran 
from the date of marriage to the date of his death.  She 
listed L.M. as a child of the veteran.  A birth certificate 
shows that L.M. was born to the veteran and the appellant in 
1946 in South Carolina. 

In an August 1967 statement, the appellant stated that after 
she married the veteran they went to Pennsylvania to live and 
that they separated because she went to South Carolina to 
care for her sick mother.  She also stated that the 
separation was due to her mother's illness and that the 
veteran sent her money and clothes for her and L.M.  She 
recalled that the veteran had applied for a divorce, but 
there was no court decree.  She stated that she did not live 
with another man, but she did have one child by another man 
and another child by the veteran.  

In January 1968, on a Law Office letterhead, C.J.R. stated 
that the veteran had filed a complaint in divorce, charging 
the appellant with desertion from May 1947, that there was no 
further Court proceedings, and that the divorce case was 
never completed.  County records disclose that the veteran 
filed for divorce, but the complaint was not served and no 
decree was granted. 

In a sworn statement, dated in March 1968, the appellant 
denied that she and the veteran separated on account of 
marital discord.  She stated that she was living with him in 
Pennsylvania at the time of his death, but was not actually 
in the house during the day or night of the death.  She 
explained that she had been tending to her ill mother in 
South Carolina for the four months prior to the veteran's 
death.  She also explained that following her marriage to the 
veteran, he sent for her from Pennsylvania, and she went to 
live with him in that state for about one year before 
returning to South Carolina because of illness.  She 
indicated that she returned to Pennsylvania for a number of 
months, but then moved back to South Carolina to tend to her 
ill mother.  The appellant explained that the veteran 
approved of her leaving to tend to her mother.  The appellant 
stated that she was aware the veteran had fathered children 
by another woman. 

In a sworn statement, dated in April 1968, the veteran's 
mother stated that she had lived with the veteran from 1952 
until his death.  With respect to the appellant, she 
indicated that the veteran and the appellant last lived 
together two years before the veteran's death.  She explained 
that the appellant returned to South Carolina in 1948 because 
of sickness, and that the appellant would thereafter return 
occasionally.  She indicated that between 1946 and 1960, the 
veteran and the appellant had lived as man and wife a total 
of about three years, but that the veteran would correspond 
and send money to the appellant.  

In June 1968, the RO obtained a VA legal opinion that that 
the appellant was the "legal" widow of the veteran.  In 
other words, VA determined that her marriage to the veteran 
in May 1946 was valid and that she remained married to the 
veteran until his death.  

In July 1968, in an administrative decision, the RO 
determined that the appellant was not eligible for death 
pension benefits because she was not without fault regarding 
her separation from the veteran. 

Additional Evidence Since the January 1969 Board Decision 

Pertinent evidence added to the record since the January 1969 
Board decision includes duplicates of the documents regarding 
the appellant's marriage to the veteran.  These documents 
have been previously considered at the time of the January 
1969 Board decision and are not new and material.  

There are also statements from family members and a friend, 
as well as, the appellant's testimony at a hearing in 
February 2001 before a hearing officer at the RO and her 
testimony at her hearing in April 2004. 

In a January 2001 statement, a son of the veteran stated that 
the appellant had visited his father on at least two 
occasions.  In a February 2001 statement, the veteran's 
sister recalled that the veteran visited the appellant.  In a 
February 2001 statement, S.M. stated that the appellant moved 
to Pennsylvania to live with the veteran, but returned to 
South Carolina to care for her mother.  In a June 2002 
statement, J.G. stated that the veteran and the appellant 
maintained a good relationship throughout the years.  

The appellant testified that she married the veteran in May 
1946 and moved to Pennsylvania for two or three years.  She 
indicated that while she thereafter returned to South 
Carolina in the 1950s it was by mutual consent without any 
intent to desert the veteran and to take care of her ill 
mother.  She indicated that she continued to correspond with 
the veteran twice each month and continued to see the veteran 
twice each year, and she testified that he would regularly 
send money to her.  She also indicated that she and the 
veteran maintained a good relationship during the separation 
and that when they would meet, they would present themselves 
as man and wife.  The appellant testified that she never 
remarried and that she made arrangements for the veteran's 
funeral.
 
The appellant's daughter testified that she would spend time 
with her father, the veteran, and that he would send money.  
She indicated that she and the appellant were living in South 
Carolina while the veteran was living in Pennsylvania.  

The Board finds that the above statements and testimony by 
the appellant and her daughter constitute new and material 
evidence to reopen the claim.  While much of the evidence is 
cumulative, the statements and testimony do bear directly on 
the question of fault and the break in cohabitation, which 
was the basis for the prior denial of the claim.  And the 
additional evidence in connection with evidence previously 
assembled is so significant that it must be considered to 
fairly the decide the merits of the claim.  38 U.S.C.A. §§ 
5108, 7104; 38 C.F.R. § 3.156(a).

Merits Determination

Recognition as a surviving spouse of a veteran requires, 
inter alia, that the claimant have lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death, except where there was a separation which 
was due to the misconduct of, or procured by, the veteran 
without the fault of the spouse.  Also, if the evidence 
establishes that the separation was by mutual consent and 
that the parties lived apart for purposes of convenience, 
health, business, or any other reason, which did not show 
intent on the part of the surviving spouse to desert the 
veteran, the continuity of the cohabitation will not be 
considered as having been broken.
In light of the June 1968 VA administrative decision, the 
Board finds that the appellant was legally married to the 
veteran at the time of his death.  The question at issue is 
whether the requirement for continuous cohabitation was met 
at the time of the veteran's death.

The record clearly shows that following her marriage to the 
veteran in 1946, the appellant moved from South Carolina to 
Pennsylvania to live with the veteran, but that in about 1948 
she returned to South Carolina and proceeded to live separate 
from the veteran for the remainder of his life other than for 
occasional visits.  At the very least she did not live with 
him in Pennsylvania between 1948 and the early part of the 
1950s, the period before the veteran's mother arrived to live 
with the veteran.  The appellant has testified that she would 
typically see the veteran up to twice each year.  

Although the appellant had stated that she was living with 
the veteran at the time of his death, she also stated that 
she had been in South Carolina for the four months preceding 
his death to help her mother.  Moreover, the veteran's 
mother, in her statement, indicated that the appellant last 
lived with the veteran two years prior to his death and that 
to her knowledge the appellant and the veteran had only lived 
together about three years between 1946 and 1960.  The 
statements by other family members indicating that the 
appellant never returned to Pennsylvania at all or she would 
visit the veteran in Pennsylvania or the veteran would visit 
her in South Carolina.  

In light of the above, the Board concludes that there was a 
separation of the parties as the appellant did not live with 
the veteran continuously from the date of marriage to the 
date of the veteran's death. 

As for whether the separation was due to misconduct or 
procured by the veteran without fault of the appellant, there 
is evidence of an extra-marital relationship between the 
veteran and E.S.  The appellant however has not stated or 
argued that the separation was due to the veteran's extra-
marital relationship.  Rather the appellant states the 
separation was by mutual consent due to the fact that she had 
to return to South Carolina to care for her sick mother.  She 
has not blamed the separation on the veteran's extra-marital 
relationship.  The statement of the surviving spouse as to 
the reason for the separation will be accepted in the absence 
of contradictory information.  Although others have offered 
different reasons for the separation, the Board finds that 
the appellant's reason for separation is more probative.  
Therefore, the Board finds that the separation was not due to 
the misconduct of, or procured by, the veteran and the 
separation was by mutual consent.

Where as here, the veteran and his spouse have separated by 
mutual consent, continuity of the cohabitation will not be 
considered as having been broken, for VA purposes, if the 
separation was by mutual consent and the parties lived apart 
for purposes of convenience, health, business, or any other 
reason which did not show an intent on the part of the 
surviving spouse to desert the veteran.  

The remaining question is whether there is evidence of the 
appellant's intent to desert the veteran that breaks the 
continuity of cohabitation.  The evidence in favor of the 
appellant's case consists of the fact that the she continued 
to receive money and clothes from the veteran and they 
visited one another during the periods of separation.  The 
evidence opposed to the appellant consists of the veteran's 
filing for divorce, although a divorce decree was never 
entered, and the fact that the separation was not a temporary 
separation, but an ongoing arrangement that lasted until the 
veteran died.  

In summary, the record shows that the appellant separated 
from the veteran shortly after they were married and that the 
arrangement was mutual, which lasted until the veteran died 
almost twelve years later, and that the appellant did not 
intend to return to live with veteran, although they remained 
legally married.  The Board therefore concludes that the 
preponderance of the evidence is against recognizing the 
appellant as the surviving spouse of the veteran.  
38 U.S.C.A. § 5107(b). 


ORDER

New and material evidence to reopen the claim to recognize 
the appellant as the surviving spouse of the veteran for the 
purpose of entitlement to nonservice-connected death pension 
benefits has been presented and the claim is reopened.   

On the merits of the case, the appellant may not be 
recognized as the veteran's surviving spouse for purposes of 
entitlement to nonservice-connected death pension benefits. 



____________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



